On Remand from the Supreme Court.

YATES, Judge.
The Alabama Supreme Court has reversed this court’s judgment and has remanded the case. See Ex parte Athens State College, 795 So.2d 709 (Ala.2000). The judgment of the trial court is reversed, and the case is remanded. The trial court is instructed, in compliance with the Supreme Court’s opinion, “to enter a judgment in favor of Athens State and Dr. Bartlett.”
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.